Citation Nr: 1302231	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  03-22 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a sleep disorder, including sleep apnea, to include as secondary to service-connected disability, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981 and from April 1982 to May 1999.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an April 2003 rating decision of the VA Regional Office (RO) in Columbia, South Carolina that denied service connection for a sleep disorder and PTSD.  The case was remanded for further development in September 2005.

By decision dated in August 2008, the Board denied service connection for PTSD and a sleep disorder, to include as secondary to PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2009 Order, the Court endorsed a June 2008 Joint Motion for Remand to vacate the Board's decision as to service connection for PTSD and a sleep disorder, and remand the matters to the Board for further development and readjudication.

The case was remanded in May 2010 and May 2012 and has been returned to the Board for disposition.

By rating decision in November 2011, service connection was granted for PTSD.  This is the full grant of this benefit sought on appeal as to this issue, and it is no longer for appellate consideration.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that the record as it stands is not sufficiently developed for disposition of the remaining issue on appeal.  Further assistance to the Veteran is required in order to comply with the duty-to-assist provisions mandated by 38 U.S.C.A. § 5103A (West 2002 & Supp. 2012). 

Specifically, the record discloses that the Veteran submitted VA Form 21-4142 dated in September 2010 indicating that he received treatment at Winn Army Hospital, the Charleston VA Clinic and Goosecreek Navy Hospital from 1993 for disabilities that included a sleep disorder.  Although it appears that records dating through approximately 1999 have been received from Winn, the record does not indicate that any post service clinical data have been retrieved from any of the named facilities.  

It is shown that when the Veteran was most recently examined for VA compensation purposes on December 30, 2011 [as well on prior VA examinations], the appellant reported that sleep apnea had been diagnosed in 2003 and that a sleep study had been performed at Ralph H. Johnson VA Medical Center in Charleston, South Carolina for which he had been placed on CPAP [continuous positive airway pressure].  The examiner stated, however, that he was unable to find records of the sleep study.  In a July 2012 addendum to the December 2011 examination, the same examiner referred to a sleep study that was conducted at the Charleston VA Medical Center on that same date as the examination. - December 30, 2011 - with a finding that the appellant did not meet the criteria for sleep apnea from the sleep study conducted on December 30, 2011.  The Board observes, however, that with the exception of a number of VA examination reports dating from 2010, there are no records from the Charleston VA Medical Center.  

In the January 2012 Written Brief Presentation, the Representative noted that the Veteran had referred many times to Veterans Health Administration medical care for apnea and other conditions since retirement from the military but that those records were not present nor was there confirmation that he had not been treated.  The Board concurs in this inference and finds that a remand to retrieve additional clinical information is indicated.  As VA has notice of the potential existence of additional records, they must be retrieved and associated with the other evidence already on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, records dating from 1999 to present should be requested from the Charleston VA Medical Center, Winn Army Hospital and Goosecreek Naval Hospital and associated with the claims folder.

Additionally, if and when such records are received, the case should once again be submitted to the VA examiner who evaluated the Veteran for a sleep disorder in 2011 for further review and opinion.

Finally, the Board observes that following the most recent supplemental statement of the case in December 2012, clinical authority and internet research in support of the claim was made a part of the record.  This evidence has not heretofore been considered in the adjudication of this case.  Neither the Veteran nor his representative has waived consideration of the additional evidence by the agency of original jurisdiction.  As such, the additional evidence should be addressed in a supplemental statement of the case. See 38 C.F.R. § 19.38(b) (3), 20.1304(c) (2012).

Accordingly, the case is REMANDED for the following actions:

1.  Request outpatient records dating from 1999 to the present from the Charleston VA Medical Center, Winn Army Hospital and Goosecreek Naval Hospital and associate with the claims folder.  If appellant has had any additional treatment, he should notify the RO/AMC so that all pertinent records may be sought.

2.  After a reasonable time for receipt of additional records, refer the claims folder to the same VA examiner (or another one if that one is not available) who examined the Veteran in 2011 for a supplementary opinion.  [The Veteran may also be scheduled for another VA examination if this is deemed indicated.]

The examiner should specifically state whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that a sleep disorder, including sleep apnea, is related to service, or is proximately due to or the result of (secondary to) service-connected disability, including PTSD, either singly or in the aggregate, (See 38 C.F.R. § 3.310(a) (2012)), or has been made chronically worse or aggravated by service-connected disability, either singly or in the aggregate.  (See 38 C.F.R. § 3.310(b); Allen v. Brown; 7 Vet. App. 439 (1995)). 

The examination report must include well-reasoned rationale for all opinions and conclusions reached. 

3.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit is not granted, issue the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).


